Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 17, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 02/17/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	37 CFR 1.111(b) states:
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
	
	Applicant’s reply filed 02/17/2022 fails to present arguments, or acknowledge, the following rejections set forth in the previous Office action mailed 08/17/2021:
the rejection of claims 12-16 under 35 U.S.C. 103 over Nocera, Myers, Hanabusa, Jo, Futami, and Castillo-Melendez (starting on page 11); and
the rejection of claim 7 under 35 U.S.C. 103 over Nocera, Myers, Hanabusa, Jo, Futami, and Rehni (starting on page 13).
	Applicant’s remarks suggest that all claims are rejected under 35 U.S.C. 103 over Nocera, Myers, Hanabusa, Jo, and Futami, when in fact only claims 1-6, 8-11, 17-18 are rejected under 35 U.S.C. 103 over Nocera, Myers, Hanabusa, Jo, and Futami. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

	
Status of the Claims
	The instant claim set filed 02/17/2022 is the same as the prior claim set filed 07/08/2021. No amendments to the claims have been made. Claims 19-20 are cancelled. Claims 1-18 are pending. Claims 1-18 are under examination. 

	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/393,608, filed September 12, 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127171 A1 to Nocera et al.; in view of Myers et al. “Mesenchymal stem cells at the intersection of cell and gene therapy”, Expert Opin. Biol. Ther. (2010) 10(12):1663-1679; Hanabusa et al. “Adrenomedullin Enhances Therapeutic Potency of Mesenchymal Stem Cells After Experimental Stroke in Rats” Stroke 2005;36:853-858; Jo et al. “Transplantation of Genetically Engineered Mesenchymal Stem Cells Improves Cardiac Function in Rats with Myocardial Infarction: Benefit of a Novel Nonviral Vector, Cationized Dextran” TISSUE ENGINEERING, Vol. 13, No. 2, 2007, pages 313-322; and Futami et al. “Intracellular Delivery of Proteins into Mammalian Living Cells by Polyethylenimine-Cationization” JOURNAL OF BIOSCIENCE AND BIOENGINEERING (2005), Vol. 99, No. 2, 95–103.
This rejection is a repeated rejection from the previous Office action mailed 08/17/2021.
Regarding claim 1, Nocera teaches a method of accelerating recovery subsequent to a brain injury associated with a loss of oxygen perfusion (see [0016], “A method of treating post-traumatic encephalopathy (PTE) comprising of administering a patient in need of treatment a therapeutically sufficient concentration of cells with regenerative potential.”; and [0003], “Stroke is usually caused by reduced blood flow (ischemia) of the brain. It is also called cerebrovascular disease or accident. It is a group of brain disorders involving loss of brain functions that occurs when the blood supply to any part of the brain is interrupted.”) comprising the steps of: 
a) obtaining amniotic fluid; 
b) extracting from said amniotic fluid a population of cells with regenerative activity; 
c) expanding said amniotic fluid cells with regenerative activity in a manner to allow for increased number of cells while maintaining said regenerative activity; 
d) administering said expanded amniotic fluid derived cells with regenerative activity into a patient who suffered from a brain injury.
(See [0021], “The method, wherein said stem cells are selected from a group comprising of … amniotic fluid stem cells”; and [0049], “Amniotic fluid is routinely collected during amniocentesis procedures. One method of practicing the current invention is utilizing amniotic fluid derived stem cells for treatment of PTE. … Said amniotic fluid stem cells are administered either locally or systemically in a patient suffering from ED. In other embodiments amniotic fluid stem cells are substantially purified based on expression of markers … and subsequently administered. In other embodiments cells are cultured, … expanded, and subsequently infused into the patient.”).
Claim 1 further recites a step of “modifying said amniotic fluid cells to possess enhanced angiogenic activity associated with stimulation of non-malignant neural tissue regeneration, wherein said enhanced ability to stimulate angiogenesis is accomplished through transfecting adrenomedullin polypeptide into said amniotic fluid cells” (emphasis added), step (d), after the step of “expanding”, step (c), and before the step of “administering”, step (e). Nocera teaches that amniotic fluid cells possess angiogenic activity, and Nocera further teaches a step of transfecting mesenchymal stem cells with a gene encoding angiogenic polypeptides to enhance angiogenic activity (see [0041], “the stem cells are selected for ability to cause: neoangiogenesis, prevention of tissue atrophy, and regeneration of functional tissue”; and [0057], “In situations where increased angiogenic potential of said mesenchymal stem cells is desired, mesenchymal stem cells may be transfected with genes such as VEGF [47], FGF1 [48], FGF2 [49], FGF4 [50], FrzA [51], and angiopoietin [52].”). Nocera does not teach transfecting amniotic fluid cells with adrenomedullin. 
Prior to the effective filing date of the instantly claimed invention, Myers discloses use of genetically modified mesenchymal stem cells (MSCs) derived from amniotic fluid for cell-based gene therapy, including treatment of brain ischemia (see ABSTRACT, “Mesenchymal stem cells have the ability to … These properties can be enhanced through genetic-modification that would combine the best of both cell and gene therapy fields to treat monogenic and multigenic diseases.”; page 1664, col. 1-2, joining paragraph, “examples of isolation from … amniotic fluid”; page 1669, col. 2, “Along with ischemic heart, other organs are also sensitive to MSC treatment in response to the hypoxic conditions following ischemia/reperfusion. MSC transplant into rodent models of renal, limb, lung and brain ischemia has shown beneficial effects.”). Myers further teaches that adrenomedullin enhances the angiogenic activity of transplanted MSCs (page 1669, col. 1, “Other antiapoptotic molecules such as Bcl2, survivin, adrenomedullin and erythropoietin have all induced increased survival of transplanted cells within the infarcted area and increased angiogenesis as measured by capillary density”). In addition, prior to the effective filing date of the instantly claimed invention, Hanabusa discloses that adrenomedullin polypeptide induces angiogenesis and that administration of adrenomedullin with MSCs enhances the therapeutic potency of the transplanted MSCs in a rat model for stroke (see ABSTRACT, “Adrenomedullin (AM) induces angiogenesis … We investigated whether AM enhances the therapeutic potency of MSC transplantation. … Male Lewis rats (n_100) were subjected to 2-hour middle cerebral artery occlusion. Immediately after reperfusion, rats were assigned randomly to receive intravenous transplantation of MSCs plus subcutaneous infusion of AM for 7 days (MSC+AM group), … AM enhanced the therapeutic potency of MSCs, including neurological improvement, possibly through inhibition of MSC apoptosis and induction of angiogenesis.”). In addition, prior to the effective filing date of the instantly claimed invention, Jo discloses that adrenomedullin is an angiogenic peptide and that genetically engineering MSCs to express adrenomedullin (via gene transfection) enhanced the therapeutic potency of transplanted MSCs for ischemic heart disease (see ABSTRACT, “When genetically engineered by the spermine-dextran complex with plasmid DNA of adrenomedullin (AM), MSCs secreted a large amount of AM, an anti-apoptotic and angiogenic peptide. Transplantation of AM gene-engineered MSCs improved cardiac function after myocardial infarction significantly more than MSCs alone. Thus, this genetic engineering technology using the non-viral sperminedextran is a promising strategy to improve MSC therapy for ischemic heart disease.”; page 314, col. 1, “MSCs genetically engineered using AM are a promising and effective cell source for cell therapy.”; see also pages 314-315, joining paragraph, “Ex vivo gene transfection of MSCs”).
Thus, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an angiogenic polypeptide, as taught by Nocera, with adrenomedullin polypeptide, as taught by Hanabusa, Myers, and Jo, with a reasonable expectation of success because adrenomedullin polypeptide in known in the art to enhance the angiogenic potential of said mesenchymal stem cells and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Nocera teaches that exogenous factors that promote angiogenesis results in significant improvement of treatment (see Nocera, [0010], “It was also demonstrated that some endogenous and exogenous factors can stimulate post-injury neurogenesis and angiogenesis and promote brain recovery after ICH resulting in significant improvement of neurological outcome”), and Hanabusa discloses that administration of adrenomedullin with MSCs enhances the therapeutic potency of the transplanted MSCs in a rat model for stroke (see ABSTRACT, “Adrenomedullin (AM) induces angiogenesis … We investigated whether AM enhances the therapeutic potency of MSC transplantation. … Male Lewis rats (n_100) were subjected to 2-hour middle cerebral artery occlusion. Immediately after reperfusion, rats were assigned randomly to receive intravenous transplantation of MSCs plus subcutaneous infusion of AM for 7 days (MSC+AM group), … AM enhanced the therapeutic potency of MSCs, including neurological improvement, possibly through inhibition of MSC apoptosis and induction of angiogenesis.”).
That the “modifying” step, step (d), is performed after the “expanding” step, step (c), and before the “administering” step, step (e), Jo discloses an step of expanding the MSCs (page 314, col. 1, “MSC culture”), followed by a transfection (i.e. “modifying”) step (page 314, col. 2, “Ex vivo gene transfection of MSCs”), followed by an administration step (page 315, col. 1, “Therapeutic transplantation of genetically engineered MSCs”).
With respect to the functional limitation that the enhanced angiogenic activity is “associated with stimulation of non-malignant neural tissue regeneration”, Hanabusa discloses that stroked-induced rats treated with co-administration of MSCs and adrenomedullin showed significantly improved neurological recovery as compared to those treated with MSC or adrenomedullin alone (see ABSTRACT). Moreover, Hanabusa does not disclose stimulation of malignant neural tissue regeneration. 
Claim 1 recites a step of “transfecting adrenomedullin polypeptide into said amniotic fluid cells.” The recitation requires the transfection of the adrenomedullin polypeptide into the amniotic fluid cells (“protein-based transfection”), as opposed to a gene encoding the adrenomedullin polypeptide (“gene-based transfection”). As discussed above, the combined teachings of Nocera, Myers, Hanabusa, and Jo teach “gene-based transfection” of adrenomedullin polypeptide; however, the combined teachings of Nocera, Myers, Hanabusa, and Jo do not teach or fairly suggest “protein-based transfection” of adrenomedullin polypeptide.
Prior to the effective filing date of the instantly claimed invention, Futami is considered relevant prior art for teaching that “protein-based transfection” is an efficient and well-understood alternative to “gene-based transfection.” The art recognizes multiple means of achieving “protein-based transfection,” including by cell-penetrating peptides, protein transduction domains (PTD), and cationization with polyethylenimine (PEI). See Abstract; see Introduction on pages 95-96. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform “protein-based transfection” of adrenomedullin polypeptide, as opposed to “gene-based transfection” of a gene encoding adrenomedullin polypeptide, with a reasonable expectation of success because “protein-based transfection” of polypeptides is well-understood activity in the art, as evidenced by Futami. An artisan would be motivated to perform “protein-based transfection” of adrenomedullin polypeptide, as opposed to “gene-based transfection” of a gene encoding adrenomedullin polypeptide, because “protein-based transfection” makes the adrenomedullin polypeptide immediately available to the transfected cells (as opposed to the delay in gene expression), and enable the artisan to more easily control the dosage of the adrenomedullin polypeptide than with nucleic acids. Advantages of “protein-based transfection” over “gene-based transfection” is discussed by Futami on page 101, last full paragraph.
Regarding claim 2, Nocera teaches that the amniotic fluid is obtained from amniocentesis (see [0049], “Amniotic fluid is routinely collected during amniocentesis procedures.”).
Regarding claim 3, Nocera teaches that amniotic fluid is obtained from amniotic membranes (see Claim 3, “administering amniotic membrane adult stem cells to the patient”).
Regarding claim 4, Nocera teaches that the loss of oxygen perfusion is caused by a stroke (see [0003], “Injury to central nervous system (CNS) induced by acute insults including trauma, hypoxia and ischemia (caused by stroke or blunt force trauma) can affect both grey and white matter dependent on nature and severity. … Stroke is usually caused by reduced blood flow (ischemia) of the brain”).
Regarding claim 5, Nocera teaches that the stroke is an ischemic stroke (see [0003], “Injury to central nervous system (CNS) induced by acute insults including trauma, hypoxia and ischemia (caused by stroke or blunt force trauma) can affect both grey and white matter dependent on nature and severity. … Stroke is usually caused by reduced blood flow (ischemia) of the brain”).
Regarding claim 6, Nocera teaches that the stroke is a hemorrhagic stroke (see [0007], “Bleeding (hemorrhage) within the brain may cause symptoms that mimic stroke.”; and [0009], “Intracerebral hemorrhage (ICH) is a devastating type of stroke with high mortality and morbidity rate”).
Regarding claim 8, Nocera teaches that the loss of oxygen perfusion is a traumatic brain injury (see [0007], “Traumatic brain injury, also simply called head injury or closed head injury, refers to an injury where there is damage to the brain because of an external blow to the head.”).
Regarding claim 9, Nocera teaches that the loss of oxygen perfusion is chronic traumatic encephalopathy (see [0004], “Chronic traumatic encephalopathy (CTE), otherwise referred to as post traumatic encephalopathy, has been defined as a progressive neurodegenerative disease caused by repetitive head trauma.”).
Regarding claim 10, Nocera teaches that loss of oxygen perfusion is caused by vascular disease of the brain (see [0003], “Cerebral hypoxia is a lack of oxygen specifically to the cerebral hemispheres, and more typically the term is used to refer to a lack of oxygen to the entire brain. … It is also called cerebrovascular disease or accident. It is a group of brain disorders involving loss of brain functions that occurs when the blood supply to any part of the brain is interrupted.”).
Regarding claim 11, Nocera teaches that loss of oxygen perfusion is result of global cerebral ischemia (see [0003], “Cerebral hypoxia is a lack of oxygen specifically to the cerebral hemispheres, and more typically the term is used to refer to a lack of oxygen to the entire brain.”).
Regarding claim 17, Nocera teaches that the amniotic cells with regenerative activity are amniotic fluid stem cells (See [0021], “The method, wherein said stem cells are selected from a group comprising of … amniotic fluid stem cells”).
Regarding claim 18, Nocera teaches that the amniotic cells with regenerative activity possess expression of the markers SSEA3, SSEA4, Tral-60, Tral-81, Tra2-54, Oct-4 and CD105 (see [0024], “The method, wherein said amniotic fluid stem cells are selected based on expression of one or more of the following antigens: SSEA3, SSEA4, Tra-1-60, Tra-1-81, Tra-2-54, HLA class I, CD13, CD44, CD49b, CD105, Oct-4, Rex-1, DAZL and Runx-1.”).

Response to arguments: Applicant’s remarks filed 02/17/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that Examiner’s statement of a reasonable expectation of success in utilizing protein-based transfection instead of gene-based transfection is an “overstatement” because Futami uses terms like “may pave the way”, “promising”, and “will be useful for the development of protein transduction technology” and therefore protein-based transfection is not “understood”. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s argument mischaracterizes the Futami disclosure by taking the phrases “may pave the way”, “promising”, and “will be useful for the development of protein transduction technology” out of context. These phrases are taken out of the passage on pages 101-102, joining paragraph, 
“In the past several years, a variety of applications using protein transduction technology have been demonstrated. These findings are now promising for their further development of their applications. As described here, high efficiency of protein transduction based on PEI-cationization technology may pave the way of novel application ranging from basic study to novel protein therapeutics”, 
and from the Abstract,
“Our results suggest that protein cationization techniques using PEI will be useful for the development of protein transduction technology”.
Accordingly, in context, it is clear that Futami’s use of phrases such as “may pave the way”, “promising”, and “will be useful for the development of protein transduction technology” is directed specifically at the methods and results of Futami’s study, as opposed to protein-based transfection in general and as broadly embraced by the claims. Indeed, a careful reading of the passages cited above shows that protein-based transfection (“protein transduction technology”) has been practiced and demonstrated in the art for “several years” before the publication date of the Futami disclosure of 2005 (“In the past several years, a variety of applications using protein transduction technology have been demonstrated”). For these reasons, it is the Examiner’s position that one of ordinary skill in the art would have “understood” protein-based transfection, as broadly embraced by the claims, prior to the effective filing date of the instantly claimed invention in the year of 2016.

Applicant further argues that “understood” is not equivalent to achieving similar results and there is no citation in Futami that compares protein-based transfection with gene-based transfection for the same product, and therefore it is an “overstatement” to suggest that there would be a reasonable expectation of success in utilizing protein-based transfection instead of gene-based transfection. Applicant further argues that “not all cells and proteins are alike and thus there is a great variance in how certain proteins can be transduced into different cells” and this can “depend on cellular markers, protein size, protein formation, cell type, etc.” Applicant concludes no prior art is cited for protein-based transfection of any angiogenic protein or the claimed ardrenomedullin into specific amniotic stem cells.  Applicant’s remarks have been carefully considered, but are not found persuasive.  
As set forth in the rejection, in view of the cited prior art and prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art would have understood that “protein-based transfection” and “gene-based transfection” are alternative means of introducing a desired protein into a desired cell population. Further that the art recognizes multiple means of achieving protein-based transfection itself, including by cell-penetrating peptides, protein transduction domains (PTD), and cationization with polyethylenimine (PEI). As discussed above, Futami teaches in 2005 that protein-based transfection has been demonstrated for “several years”, which is a disclosure about eleven years prior to the effective filing date of the instantly claimed invention. 
Applicant’s arguments amount to a general allegation that the art is too unpredictable to utilize protein-based transfection rather than gene-based transfection. Applicant’s arguments fail to provide any convincing evidence (e.g. experimental data, citations to specific teachings in the art, etc.) to support the assertation that the art is too unpredictable to utilize protein-based transfection for any protein or even the recited protein ardrenomedullin. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c).
It is further noted that, while Applicant asserts that the art is too unpredictable to utilize protein-based transfection rather than gene-based transfection of any protein or the recited protein ardrenomedullin, it is unclear how Applicant could consider the disclosure of the instant application to resolve this alleged unpredictability. The disclosure of the instant application provides no working examples of either gene-based transfection or protein-based transfection for any protein, nonetheless the recited protein ardrenomedullin. Moreover, although the specification contemplates some specific examples of achieving gene-based transfection (e.g. lentiviral based transfection of genes; see paragraph [0098]), Applicant’s disclosure fails to describe or contemplate any specific example or means of achieving protein-based transfection for any protein, nonetheless the recited protein ardrenomedullin.
Finally, Applicant’ arguments relies on limitations not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant asserts that success in achieving protein-based transfection is dependent on cellular markers and cell type, and further states that the claims are directed to “specific amniotic stem cells”. However, contrary to Applicant’s remarks, claim 1 broadly embraces “amniotic fluid cells” or “amniotic fluid derived cells”. Accordingly, the claims broadly embrace any cell type or cell population contained in amniotic fluid. The claims are not limited to any specific cell type or cellular markers.

Applicant argues that the essence of the instant application is that “unique properties are bestowed on cells when proteins are transduced across the plasma membrane as opposed to gene transfecting the cells”. Applicant further asserts that the gene product of a transfected gene resides in the endoplasmic reticulum, whereas transduced proteins enter into the cytosol phagolysosomes, and that these two distinct processes “in our hands result in different biological activities upon the cells”. Applicant’s remarks have been carefully considered, but are not found persuasive. 
The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant' s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant's assertions that that utilizing protein-based transfection, as opposed to gene-based transfection, bestows “unique properties” on cells in the context of the claimed invention. It is further unclear what “unique properties” are being referred to. It appears that Applicant may be attempting to cite patent or non-patent literature (see footnote at end of Applicant’s reply). However, Applicant has failed to provide a proper citation and a paper copy of the referenced documents, and it is unclear to the Examiner what documents Applicant is attempting to cite. Accordingly, the referenced documents have been neither considered nor made of record. See also MPEP 609.05(c), “consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner”.


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127171 A1 to Nocera et al.; Myers et al. “Mesenchymal stem cells at the intersection of cell and gene therapy”, Expert Opin. Biol. Ther. (2010) 10(12):1663-1679; Hanabusa et al. “Adrenomedullin Enhances Therapeutic Potency of Mesenchymal Stem Cells After Experimental Stroke in Rats” Stroke 2005;36:853-858; Jo et al. “Transplantation of Genetically Engineered Mesenchymal Stem Cells Improves Cardiac Function in Rats with Myocardial Infarction: Benefit of a Novel Nonviral Vector, Cationized Dextran” TISSUE ENGINEERING, Vol. 13, No. 2, 2007, pages 313-322; and Futami et al. “Intracellular Delivery of Proteins into Mammalian Living Cells by Polyethylenimine-Cationization” JOURNAL OF BIOSCIENCE AND BIOENGINEERING (2005), Vol. 99, No. 2, 95–103, as applied to claims 1-6, 8-11, and 17-18 above; in further view of Castillo-Melendez et al. “Stem cell therapy to protect and repair the developing brain: a review of mechanisms of action of cord blood and amnion epithelial derived cells”, FRONTIERS IN NEUROSCIENCE, October 2013, Volume 7, Article 194, Pages 1-14.
This rejection is a repeated rejection from the previous Office action mailed 08/17/2021.
Regarding claim 12, Nocera does not teach that the global cerebral ischemia occurs as a neonate. Prior to the effective filing date of the instantly claimed invention, Castillo-Melendez is considered relevant prior art for teaching the application of stem cells, including cells obtained from amniotic fluid, for treatment of global cerebral ischemia occurring in a neonate (see ABSTRACT, “In the research, clinical, and wider community there is great interest in the use of stem cells to reduce the progression, or indeed repair brain injury. Perinatal brain injury may result from acute or chronic insults sustained during fetal development, during the process of birth, or in the new born period.”, and page 3, col. 1, second paragraph, “The amniotic fluid is also a source of cells with similar characteristics to hAECs. The heterogenous population of cells obtained from amniotic fluid at amniocentesis, have a diverse capacity to differentiate and, as for hAECs, may thus offer novel therapeutic potential”).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring generically, as taught by Nocera, with addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring as a neonate, as taught by Castillo-Melendez, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring generically, as taught by Nocera, with addressing brain injury with a loss of oxygen perfusion as a result of global cerebral ischemia occurring as a neonate, as taught by Castillo-Melendez, because Castillo-Melendez teaches that ischemic insult in the brain is the principle cause of newborn death and permanent neurological disability (see Castillo-Melendez, page 1, col. 1, first paragraph, “The neurological consequences of a severe hypoxic-ischemic insult in the human brain at term birth are often dire, with resultant hypoxic ischemic encephalopathy (HIE) a principal cause of newborn death or permanent neurological disability, such as cerebral palsy”).
Regarding claim 13, Castillo-Melendez teaches that the neonatal global cerebral ischemia results in cerebral palsy (see page 1, col. 1, first paragraph, “The neurological consequences of a severe hypoxic-ischemic insult in the human brain at term birth are often dire, with resultant hypoxic ischemic encephalopathy (HIE) a principal cause of newborn death or permanent neurological disability, such as cerebral palsy”).
Regarding claim 14, Castillo-Melendez teaches that the global cerebral ischemic occurs due to asphyxiation (see Table 1, item 5, on page 1, “To determine if the plasticity of autologous intravenous administration of cord blood stem cells would improve the clinical course of asphyxiated newborns”).
Regarding claims 15-16, Nocera teaches that global cerebral ischemic occurs due to drowning or a cardiac event (see [0007], “Traumatic brain injury, also simply called head injury or closed head injury, refers to an injury where there is damage to the brain because of an external blow to the head. It mostly happens during car or bicycle accidents, but may also occur as the result of near drowning, heart attack, stroke and infections.”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127171 A1 to Nocera et al.; Myers et al. “Mesenchymal stem cells at the intersection of cell and gene therapy”, Expert Opin. Biol. Ther. (2010) 10(12):1663-1679; Hanabusa et al. “Adrenomedullin Enhances Therapeutic Potency of Mesenchymal Stem Cells After Experimental Stroke in Rats” Stroke 2005;36:853-858; Jo et al. “Transplantation of Genetically Engineered Mesenchymal Stem Cells Improves Cardiac Function in Rats with Myocardial Infarction: Benefit of a Novel Nonviral Vector, Cationized Dextran” TISSUE ENGINEERING, Vol. 13, No. 2, 2007, pages 313-322; and Futami et al. “Intracellular Delivery of Proteins into Mammalian Living Cells by Polyethylenimine-Cationization” JOURNAL OF BIOSCIENCE AND BIOENGINEERING (2005), Vol. 99, No. 2, 95–103, as applied to claims 1-6, 8-11, and 17-18 above; and in further view of Rehni et al. “Amniotic fluid derived stem cells ameliorate focal cerebral ischaemia-reperfusion injury induced behavioural deficits in mice”, BEHAVIOURAL BRAIN RESEARCH 183 (2007) 95–100.
This rejection is a repeated rejection from the previous Office action mailed 08/17/2021.
Rehni teaches a method of accelerating recovery subsequent to a brain injury associated with a loss of oxygen perfusion (see ABSTRACT, “The present study has been designed to investigate the effect of amniotic fluid derived stem cells on focal cerebral ischaemia-reperfusion injury induced behavioural deficits in mice.”) comprising the steps of: 
a) obtaining amniotic fluid (see page 96, Section 2.2, “amniotic fluid was withdrawn from the uterus using a clean syringe”); 
b) extracting from said amniotic fluid a population of cells with regenerative activity (see page 96, Section 2.2, “Amniotic fluid samples were centrifuged for 10 min at 1300 rpm. Cells thus obtained were re-suspended in serum free RPMI-1640 medium”; and page 99, col. 2, first paragraph, “These results suggest that the amniotic fluid source of stem cells may be a potential alternative to well established but ethically unacceptable embryonic stem cells for their neuroregenerative potential in ischaemic stroke.”); 
c) expanding said amniotic fluid cells with regenerative activity in a manner to allow for increased number of cells while maintaining said regenerative activity (see page 96, Section 2.2, “The cells so obtained were washed twice and inoculated … Cells were incubated and allowed to adhere and nonadherent cells were washed out with medium changes every third day until a confluent monolayer was obtained”); 
d) administering said expanded amniotic fluid derived cells with regenerative activity into a patient in need of treatment (see page 96, Section 2.5, “Stem cells were injected intracerebroventricularly (i.c.v.) 3 days after the surgical procedures were performed on mice.”).
Regarding claim 7, Rheni teaches that the loss of oxygen perfusion is caused by a stroke, wherein the stroke is an ischemic stroke and a transient ischemic attack (“ischaemia of short duration”, see page 98, DISCUSSION, first paragraph, “Focal cerebral ischaemia and reperfusion model employed in the present study is reported to simulate the clinical syndrome of cerebral ischemia due to thrombosis and atherosclerosis of large cerebral arteries [3]. Therefore, experimental focal cerebral ischaemia of short duration followed by prolonged reperfusion in our study it mimics the clinical syndrome of cerebral stroke.”; and page 99, col. 2, first paragraph,  “These results suggest that the amniotic fluid source of stem cells may be a potential alternative to well established but ethically unacceptable embryonic stem cells for their neuroregenerative potential in ischaemic stroke.”). Therefore, prior to the effective filing date of the instant claimed invention, it would have been prima facie obvious to treat loss of oxygen perfusion caused by a transient ischemic attack with a reasonable expectation of success because, as discussed above, Rheni treats loss of oxygen perfusion caused by a transient ischemic attack by administering amniotic fluid derived cells with regenerative activity. The artisan would be motivated to treat loss of oxygen perfusion caused by a transient ischemic attack in order to alleviate the suffering of patients having experienced a transient ischemic attack.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633